     Case 1:18-cr-00230-RJA-MJR Document 155 Filed 04/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                             DECISION AND ORDER
             v.                                                  18-CR-230-A

KEYON MILLER,

                                 Defendant.


      This case was referred to Magistrate Judge Michael J. Roemer pursuant to 28

U.S.C. § 636(b)(1) for the conduct of pretrial proceedings. On March 13, 2020,

defendant Keyon Miller appeared before Magistrate Judge Roemer and entered a

plea of guilty to a one count Superseding Information which charges him with having

been an unlawful user of a controlled substance in possession of a firearm in

violation of 18 U.S.C. § 922(g)(3).

       Magistrate Judge Roemer issued a Report and Recommendation (Dkt. No.

149) confirming his oral findings that defendant’s plea of guilty was knowing,

voluntary, and supported by a factual basis. It is hereby

      ORDERED that, upon review of the transcript of the March 13, 2020, change-

of-plea proceeding before the Magistrate Judge, and the Report and

Recommendation, the Court finds that defendant Miller’s plea of guilty was knowing,

voluntary, and has a factual basis. Accordingly, defendant Miller’s plea of guilty is

accepted based upon the oral findings of the Magistrate Judge as confirmed in the

written Report and Recommendation. Dkt. No. 149. The parties are directed to the
     Case 1:18-cr-00230-RJA-MJR Document 155 Filed 04/17/20 Page 2 of 2




Court’s forthcoming Text Order setting a date for sentencing and the submission of

sentencing documents.

      IT IS SO ORDERED.


                                      __s/Richard J. Arcara __________
                                      HONORABLE RICHARD J. ARCARA
                                      UNITED STATES DISTRICT COURT

Dated: April 17, 2020




                                         2
